DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-38 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 19, 28 and 36 all include the requirement that an applicator head is configured to “deposit material...along a path that includes a non-linear portion”.  The metes and bounds of the “path” and its having a ‘non-linear’ are not clear.  Specifically, the applicator is configured to move along a path (or the path move in regard to the applicator) but a “path” is not a structure of the claimed apparatus so it is not clear exactly what metes and bounds the path having a non-linear portion places on the structure of the apparatus (i.e. the worktable is a physical structure).  The path, for example, could include a lower and/or raising, which would potentially meet the limitations of a ‘non-linear’ path.
	Regarding claim 20, the material is not required in claim 19 and therefore cannot be specified.  The claims fall short of requiring the material as part of the device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-21, 24, 26-30 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (2009/0117837).
	Choi teaches an additive manufacturing device comprising:
- an applicator head to deposit material on a horizontal worktable, see Fig. 3 and related text, and
- a roller having an axial length and configured to follow the path to compress the material on the worktable, see Figs. 3 and 4,
- wherein the roller includes a center portion coming into contact with the material as the material is compressed, while end portions on either side of the center overlap a portion of the material without contacting the portion of the material – see wherein the roller includes mold plate with a number of holes (H) – when the roller rolls the material, there is a center portion that necessarily contacts the material and any portion that is outside of the center portion and includes holes H are part of the “end portion” which meets the requirements of being outside of the center portion.
	The teachings of Choi as described above include all elements except the path including a non-linear portion.  As per the 112 rejection above, however, it is held that the structure of Choi is capable of carrying out a non-linear path.  See particularly, for example, that the nozzle 315 would be in the way of the roller 320, therefore the nozzle necessarily is capable of moving on a non-linear path.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, one would infer that the nozzle is capable of carrying out a non-linear pathway and therefore the structure is capable of the claimed intended use.
	It is further noted that while the art is applied in this manner in the interest of compact prosecution, the specific action of rolling material is an intended use of the device – wherein the material may be deposited in an unlevel manner, the claim requirements would be met even if the roller were “flat” and as such the claimed structure would be met by such a prior art structure.
	Regarding claims 20 and 30, the use of any particular material is an intended use of the apparatus, but in any case Choi teaches a thermosetting resin which meets the requirements of a “thermoplastic”.
	Regarding claim 21, the center portion of the roller has a constant diameter.
	Regarding claim 24, it is understood that the applicator has an opening, as it deposits material.
	Regarding claims 26, 27 and 35, the compression of material is an intended use of the apparatus and the structure of Choi is capable of the same use.
	Regarding claims 28 and 29, all elements are taught as per above.  The applicator is a nozzle and the material is deposited on a worktable [0017].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-22, 24-30, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2009/0117837) in view of Duong (2006/0202384).
	Choi teaches an additive manufacturing device comprising:
- an applicator and roller as described above in the rejection above and not repeated.  
	The teachings of Choi include all elements except the path including a non-linear portion.  The limitation is addressed above, however, in the interest of compact prosecution, an alternative rejection is applied in view of Duong.
	It is noted that the complete embodiment of Choi’s worktable is not presented in Fig. 3 or any other figures, and Choi does not present a non-linear path where the roller would contact.  Duong teaches that a device include an applicator to deposit resinous material includes other elements such as a drive roller (112a per Fig. 1 and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the drive roller of Duong with the apparatus of Choi as it would allow for a continuous material flow and increase production.  The drive roller impedes the ‘path’ of Choi and therefore meet the requirements of non-linear portion as claimed.
	Claims 20, 24, 26-30 and 35 are addressed as per above and won’t be repeated.
	Regarding claim 21, the center portion of the roller has a constant diameter – as per the figure, it is noted that there is a central area that does not have the noted holes.  If it were determined that the figure does not specifically support this position, it would have been obvious to manipulate the holes in any case wherein Choi’s broader teachings are to include such holes and the teachings are not specifically limited on the location thereof.
	Regarding claim 22, the teachings do not include that the roller and applicator are connected to one another, but as per MPEP 2144.04 V. B., making parts integral is obvious without a showing of criticality.  As the noted parts are part of the same apparatus, to make them in some way connected would have been an obvious manipulation of the apparatus.
	Regarding claims 25 and 34, the combined art is silent on where the opening (or per claim 34 the nozzle) lines up with the roller, but as the roller is intended to roll the material deposited by the applicator, it would have been a minor modification or an obvious selection of the arrangement of the roller and applicator wherein the intended purpose is to deposit and then smoothen the material.  As per MPEP 2144.04 VI. C. the rearrangement of parts of a device is obvious without a showing of criticality.  In this case to modify the opening as required would be obvious for the reasons noted.
Regarding claim 28, all elements are taught as per above.  The applicator is a nozzle [0017].
Regarding claim 36, all elements of the claim are addressed above, including the applicator head, roller, support structure and thermoplastic material.  

Claims 22, 23, 31-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (2009/0117837) in view of Kritchman (2003/0151167).
Claims 22, 23, 31-33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Duong in view of Kritchman (2003/0151167).
The teachings of Choi are described above, including an applicator and a roller, but being silent on the configuration of the system.
Kritchman teaches an analogous apparatus that includes an applicator and a roller and that the components are a portion of a printing head assembly (70 per Fig. 2A and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the applicator and roller of Choi as one assembly as Choi is silent on the entirety of the device and Kritchman teaches that the elements are provided within one single assembly.  In regard to claims 23, 33 and 37, it would be understood that the structure extends outwardly to support the roller end portions in order to function as a roller.
Regarding claims 31 and 32, as per the combined teachings, the nozzle and roller are connected together with an applicator head – the accompanying structure would be understood as the support structure wherein it is not particularly limited.  
	Regarding claim 36, all elements of the claim are addressed above, including the applicator head, roller, support structure and thermoplastic material.  
	Regarding claim 38, the compression of material is an intended use of the apparatus and the structure of Choi is capable of the same use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715